DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species I (claims 1-2, 5-12, 14-15, 17, 19-20) in the reply filed on 7/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further review, claim 6-7 directed to a non-elected embodiment and is thus hereby WITHDRAWN.  Claims 1-2, 5, 8-12, 14-15, 17, 19-20 are examined accordingly.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mesh” in claim 8, “base of the tray is removable” and “lock” in claim 9, “surgical instruments” in claim 19, “further insert” in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In particular, the drawings do not show a mesh base or a lock or a removable base.  They also do not show more than one insert and do not show any surgical instruments interacting with the outline as recited.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12, 14-15, 17, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 12, “the shape”, “the form”, “the corresponding surgical instrument” lack antecedent basis.  It is unclear if applicant is claiming the combination of the tray with the surgical instruments or if applicant is claiming the subcombination of the tray capable of functioning with surgical instruments.  It is unclear what the shape of the outline is since it is based on an unclaimed surgical instrument and it is unclear what shape that surgical instrument has.  Furthermore, the dependency of claims 5-12, 14-15, 17, 19-20 is unclear due to a possible typo in the claim recitation such that it is unclear if they are all dependent on claim 1 or on other claims.  Regarding claim 8, “the form of a mesh” lacks antecedent basis.  Regarding claim 19, scope of the claims are unclear since dimensions of the outline are based on dimensions of an unclaimed surgical instrument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0083886 to Winterrowd et al. (Winterrowd).	
Regarding claim 1, Winterrowd discloses a surgical instrument tray (Fig 1a) comprising a tray (108) having a plurality of side walls and a base which define an interior space (Fig 1a), an insert (110, Fig 1b) located within interior space of the tray and removable from interior space, a lid (104) for closing the interior space and which is removable from the tray, wherein the insert (110) has an upper surface including a plurality of outlines (brackets 212, 220), each outline having the shape of the outline of a corresponding surgical instrument of part thereof, the outline being in the form of a continuous strip (Fig 3a), each outline has at least one support (252a, b) arranged to receive and releasably hold the corresponding instrument above and in registration with the outline since it has the structure as recited.  
Regarding claim 2, Winterrowd further discloses the insert (110) cooperates with the tray (108) to position the plurality of outlines (205) above and spaced away from the base of the tray (108) since the insert is in between the outlines and tray.
Regarding claim 10, Winterrowd further discloses insert made of sheet metal (¶0021) capable of being folded and outlines (212) made of metal (Winterrowd, ¶0031).
Regarding claim 17, Winterrowd further discloses each strip of material of each outline defining at least one aperture (between 256, 260) within the outline (Fig 3a, Winterrowd).
Regarding claim 19, as best understood, Winterrowd discloses the structure of the outline has recited having an outer perimeter (Fig 3a, Winterrowd) and dimensions of the outline would be capable of being greater than a surgical instrument such that the outer perimeter of the outline is visible when the tray is viewed from above depending on the dimensions of the surgical instrument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 14-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,267,246 to Bettenhausen et al. (Bettenhausen) in view of US 2014/0083886 to Winterrowd et al. (Winterrowd).
Regarding claim 1, Bettenhausen discloses a surgical instrument tray (Fig 22) comprising a tray (31) having a plurality of side walls (38, 39) and a base (35) which define an interior space, an insert (200, Fig 26) located within interior space of the tray and removable from interior space, a lid (32) for closing the interior space and which is removable from the tray, wherein the insert (200, Fig 6) has an upper surface including a plurality of outlines (205), each outline having the shape of the outline of a corresponding surgical instrument of part thereof, each outline has at least one support (108) arranged to receive and releasably hold the corresponding instrument above and in registration with the outline since it has the structure as recited.  Bettenhausen does not explicitly teach the outline being in the form of continuous strip.  However, Winterrowd discloses a surgical instrument tray (102) and in particular discloses outlines (brackets 212, 220) comprising supports to hold surgical instruments, the outlines being in the form of continuous strip (212, Fig 3a).  One of ordinary skill in the art would have found it obvious to have the outlines of Bettenhausen be in the functionally equivalent form of continuous strip as suggested by Winterrowd in order to facilitate holding of surgical instruments since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, the modified Bettenhausen further discloses the insert (200) cooperates with the tray (31) to position the plurality of outlines (205) above and spaced away from the base (35) of the tray since the insert is in between the outlines and base.
Regarding claim 5, the modified Bettenhausen further discloses plurality of outlines (212, 220, Winterrrowd) of varying colors which can be different (Winterrowd, ¶0016) and one of ordinary skill in the art would have found it obvious to select different and contrasting colors of the outlines with the color of the insert in order to provide a better visual indicator for placement of the instruments.
Regarding claim 14, the modified Bettenhausen further discloses each support including a male support attachment mechanism (252b, Fig 3a, Winterrowd) extending from lower part of the support and each of the plurality of outlines includes a female outline attachment mechanism (adjacent 252b), wherein the male support attachment mechanism is engaged with female outline attachment mechanisms to attach each respective support to each respective outline (Fig 3a), wherein male support attachment mechanism includes a central member (254), a first side member and second side member (252a), wherein female outline attachment mechanism defines a central aperture (adjacent 254), first side aperture, second side aperture  (adjacent 252b) and wherein central member is engaged in central aperture, first side member is engaged in first side aperture and second side member is engaged in second aperture (Fig 3a) and increases rigidity of the support compared to rigidity of the support when not attached to insert since it has the structure as recited.
Regarding claim 15, the modified Bettenhausen further discloses one or more plurality of supports (43, Fig 4) includes a male support attachment formation, wherein each male support attachment formation extends through the insert and engages the base to support the insert (Figs 18-19) , wherein the male support attachment mechanism includes a central member (254, Fig 3a, Winterrowd), a first side member and a second side member (252a, Fig 3a, Winterrowd), wherein the female outline attachment mechanism defines a central aperture (adjacent 254), a first and second side aperture (adjacent 252b), wherein the central member is engaged in the central aperture, first and side second member engaged in first and second aperture (Fig 3a, Winterrowd) and increase rigidity of the support compared to rigidity of the support when not attached to insert since it has the structure as recited.

Claim(s) 1, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 6,783,004 to Rinner in view of Winterrowd.
Regarding claim 1, Rinner discloses a surgical instrument tray (Fig 2) comprising a tray (11) having a plurality of side walls (16) and a base (17) which define an interior space (Fig 3), an insert (14) located within interior space of the tray and removable from interior space, a lid (12) for closing the interior space and which is removable from the tray.  Rinner does not teach the insert having an upper surface including a plurality of outlines being in the form of a continuous strip, each outline having the shape of the outline of a corresponding surgical instrument of part thereof, each outline has at least one support arranged to receive and releasably hold the corresponding instrument above and in registration with the outline since it has the structure as recited.  However, Winterrowd discloses a surgical instrument tray (102) and in particular discloses outlines (brackets 212, 220) having the shape of corresponding surgical instruments to be held and comprising supports to hold surgical instruments, the outlines being in the form of continuous strip (212, Fig 3a).  One of ordinary skill in the art would have found it obvious to substitute the supports (34) of Rinner with outlines having supports as suggested by Winterrowd in order to facilitate holding of surgical instruments by identifying them since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 12, Rinner further teaches support (34, 36) in the form of clip having a clip surface and includes at least one proud formation (Fig 5). 
Regarding claim 20, Rinner further discloses a second insert (13) located within the interior space of the tray and removable from the interior space but does not teach outlines on the second insert with supports.  However, Winterrowd discloses a surgical instrument tray (102) and in particular discloses outlines (brackets 212, 220) having the shape of corresponding surgical instruments to be held and comprising supports to hold surgical instruments, the outlines being in the form of continuous strip (212, Fig 3a).  One of ordinary skill in the art would have found it obvious to incorporate outlines having supports to the Rinner second insert as suggested by Winterrowd in order to facilitate holding of surgical instruments by identifying them since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen in view of Winterrowd and US 2013/0319888 to Birkbeck et al. (Birkbeck).
Regarding claim 8, the modified Bettenhausen teaches the tray of claim 1 as recited but does not teach base of tray to be mesh.  However, Birkbeck discloses surgical instrument tray (112) which can have a base made of mesh (¶0038).  One of ordinary skill in the art would have found it obvious to substitute the perforated base of Bettenhausen with a functionally equivalent mesh base as suggested by Birkbeck in order to facilitate holding of the instruments and inserts and supports since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen in view of Winterrowd and US Patent No. 5,562,229 to Callahan.
Regarding claim 9, the modified Bettenhausen teaches the tray of claim 1 but does not teach base removable and tray including lock operable to lock base in place or allow base to be removed.  However, Callahan discloses a receptacle (Fig 1) and in particular discloses a removable base (16) with lock (38) to lock the base in place to the container (12).  One of ordinary skill in the art would have found it obvious to make the base of the modified Bettenhausen removable from the tray and incorporate locks as suggested by Callahan in order to facilitate assembly and disassembly of the tray for cleaning purposes.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen in view of Winterrowd and US Patent No. 5,348,103 to Miller.
Regarding claim 11, the modified Bettenhausen discloses the tray of claim 1 but does not teach each support having an outer part made of resilient, non-metallic material.  However, Miller discloses an instrument tray (Fig 1) and in particular discloses support members (110) made of resilient non-metallic material (rubber) and one of ordinary skill in the art would have found it obvious to manufacture the modified Bettenhausen support of resilient non-metallic material as suggested by Miller in order to facilitate gripping of instruments and tolerate temperatures and or chemical sterilants involved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735